Citation Nr: 0102358	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  96-13 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially assigned a 30 percent evaluation, 
effective from June 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1971.

A December 1995 RO rating decision denied service connection 
for PTSD, and the veteran appealed.  A December 1998 RO 
rating decision granted service connection for PTSD and 
assigned a 30 percent evaluation for this disorder, effective 
from June 1995.  The veteran appealed to the Board of 
Veterans' Appeals (Board) for a higher rating for this 
disorder.  In June 1999, the Board remanded the case to the 
RO for additional development.



FINDINGS OF FACT

1.  The PTSD has been manifested primarily by occasional 
anger, anxiety, irritability, startle response, 
hypervigilance, isolation, avoidance, depression, 
recollections and nightmares of experiences in Vietnam, and 
suicidal and homicidal ideations that have produced no more 
than definite social and industrial impairment or 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks since June 1995.

2.  PTSD symptoms, such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- 
and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships that have produced considerable social 
and industrial impairment or occupational and social 
impairment with reduced reliability and productivity at 
any time since June 1995 are not shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent at 
any time from June 1995 are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.132, Code 9411 (effective 
prior to November 7, 1996); 4.130, Code 9411 (effective as of 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from April 1968 to April 1971.

VA and private medical records show that the veteran was 
treated for psychiatric problems from 1995 to 2000.  The more 
salient medical reports with regard to the claim being 
considered in this appeal are discussed below.

A private medical report dated in August 1996 notes that the 
veteran was treated at a Vet Center for PTSD since September 
1995.  It was noted that his PTSD symptoms were severe and 
included intrusive thoughts and nightmares regarding 
experiences in Vietnam, hypervigilance, rage attacks, 
isolation, and avoidance.

The veteran testified at a hearing in August 1996.  His 
testimony was to the effect that he had experienced various 
PTSD stressors in Vietnam.

The veteran underwent psychological testing and evaluation at 
a VA medical facility in April 1997.  The psychological 
testing suggested the presence of PTSD.  On psychiatric 
evaluation, he reported recollections and nightmares of 
experiences in Vietnam; anger; and startle reaction.  The 
diagnosis was PTSD, moderate to severe.  It was noted that 
this disorder had caused substantial impairment in the 
veteran's social functioning and mild, more recently moderate 
impairment in industrial functioning.  

The veteran underwent a VA psychiatric examination in 
December 1997.  He was appropriately groomed, dressed, and 
looked his age.  His mood was characterized as free of any 
psychopathology such as grandiosity, agitation or lability.  
There was some anxiety.  Content of thought reflected 
preoccupation with long-standing anger and some 
symptomatology related to PTSD.  There were no delusions or 
hallucinations.  He was oriented to time, place, and person.  
There was no memory impairment detected.  His concentration 
was functional for day to day activities.  The Axis I 
diagnosis was chronic PTSD.  The Axis V diagnosis or GAF was 
61.  

The veteran underwent a VA psychiatric examination in July 
1999.  His mood was angry.  Affect was labile.  There were no 
indications of depersonalization or derealization.  There 
were no hallucinations and illusions.  His thought process 
was goal directed.  There were no delusions .  He reported 
suicidal and homicidal ideations without intent.  He was 
oriented times four.  Long term and short term memory were 
commensurate with age as well as concentration.  He reported 
recollections and dreams of experiences in Vietnam.  He 
reported irritability and hypervigilance.  The Axis I 
diagnosis was severe PTSD.  The GAF was 50.  It was noted 
that the GAF of 50 was given because the veteran had social 
problems that was a serious impairment in social and 
occupational functioning.  It was noted that he had 
difficulty with his work and was attempting to take an anger 
management program.  It was noted that he was very abrasive 
and angry despite being on medication.

VA medical reports of the veteran's treatment from 1997 to 
2000 show that he was treated with group therapy for anger 
management.  These records also show that he takes medication 
for his psychiatric problems.

A report of telephone contact between a representative of VA 
and a representative of the Social Security Administration 
(SSA) in February 2000 shows that the veteran was denied SSA 
benefits.  It was noted that his file had been destroyed and 
that no medical records were available.

The veteran underwent a VA psychiatric examination in March 
2000.  It was noted that he had been married to his wife for 
10 years and the relationship was reported as good.  He 
reported working in a new capacity for the past 2 years as a 
home appraiser.  He was calm and cooperative.  His speech was 
spontaneous, productive, and relevant.  His 
affective/emotional state revealed no signs of distress, 
despair panic or anger.  There were no signs of emptiness, 
grandiosity or agitation.  No lability in affect was 
detected.  He was anxious.  His responses suggested mild 
impairment in social functioning.  He reported no suicidal or 
homicidal ideations.  His cognitive level, orientation, 
memory functioning, concentration, and judgment appeared 
good.  It was noted that his past difficulty with anger had 
improved after participation in an anger management course.  
The Axis I diagnosis was PTSD.  The GAF was 60.  It was noted 
that the GAF of 60 was reflective of the low end of moderate 
symptoms.  The GAF score was also reflective of the absence 
of severe distress, obsessive or ritualistic behaviors, 
inability to work/keep a job, impaired judgment or impaired 
abstract thinking, disturbances in motivation or impairment 
in short or long term memory.

A report of telephone contact between a representative of VA 
and a person at the Vet Center in July 2000 notes that the 
Vet Center had no additional medical records concerning the 
veteran's treatment.  It was noted that all available records 
had been sent to VA.


B.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for a higher rating for 
PTSD.  There is no identified evidence not accounted for and 
psychiatric examinations have been performed with regard to 
the veteran's claim.  Hence, no further assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of this claim.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(to be codified at 38 U.S.C.A. § 5103).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

A 30 percent evaluation for PTSD requires definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating requires 
that the ability to establish or maintain effective or 
favorable relationships with people be considerably impaired 
and that reliability, flexibility, and efficiency levels be 
so reduced by reason of psychoneurotic symptoms as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain and retain employment.  A 100 percent 
evaluation requires that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other psychiatric rating terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1)(West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c). 

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCREC 3-2000.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

The veteran's testimony is to the effect that he experienced 
PTSD stressors in Vietnam.  This testimony was given in 
conjunction with his claim for service connection for PTSD, 
and the December 1998 RO rating decision granted service 
connection for this disorder and assigned a 30 percent 
evaluation, effective from June 1995.

The medical evidence reveals that the veteran has been 
treated for psychiatric problems since 1995 and shows that 
his PTSD disorder has been manifested primarily by occasional 
anger, irritability, startle response, isolation, avoidance, 
anxiety, depression, recollections and nightmares of 
experiences in Vietnam, and suicidal and homicidal ideation 
that have produced no more than definite social and 
industrial impairment or occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks since June 
1995.  While reports of the veteran's psychiatric evaluations 
in 1996, 1997, and 1999 indicate severe PTSD, the reports of 
other VA psychiatric examinations in 1997 and 2000 show PTSD 
with GAF's (global assessments) of 61 and 60.  The report of 
the veteran's VA psychiatric examination in April 1997 that 
found moderate to severe PTSD noted that this disorder had 
caused mild and moderate impairment in industrial 
functioning.

A GAF of 60 is indicative of moderate difficulty in social, 
occupational or school functioning under the provisions of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Third or Fourth 
Edition (DSM III or DSM IV) that is to be used in the 
evaluation of the veteran's PTSD.  The Court defines GAF and 
cites to the DSM-IV in Richard v. Brown, 9 Vet. App. 93, 97 
(1997).  38 C.F.R. § 4.125, effective prior to or as of 
November 7, 1996.  A GAF of 61 is indicative of mild symptoms 
or some difficulty in social, occupational or school 
functioning.  A GAF of 50 is indicative of serious PTSD 
symptoms or serious impairment in social, occupational or 
school functioning.

After consideration of all the evidence, the Board finds that 
the evidence as a whole does not show PTSD symptoms, such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships that have 
produced considerable social and industrial impairment or 
occupational and social impairment with reduced reliability 
and productivity at any time since June 1995 to support the 
assignment of a rating in excess of 30 percent under 
diagnostic code 9411, effective prior to or as of November 7, 
1996.  Fenderson v. West, 12 Vet. App. 119 (1999).

The preponderance of the evidence is against the claim for a 
higher rating for PTSD, initially assigned a 30 percent 
evaluation, effective from June 1995.  Hence, the claim is 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (to be codified as amended at 38 C.F.R. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher rating for PTSD, initially assigned a 30 percent 
evaluation, effective from June 1995, is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

